 SCOiT PRINTING CORPORATIONScott Printing Corporation and Jersey Cit! Trpo-graphical Union No. 94. International Typographi-cal Union. AFL-CIOJ & J House of Composition and Jerse C('it) Tlpo-graphical Union No. 94, International Typographi-cal Union, AFL-CIO. Cases 22 CA 7485 and 22CA 7486August 16, 1978DECISION AND ORDERBY CHAIRMAN FANNING NI) M MBt RKS Jt \KINSAND Pt :Nil i0On April 3, 1978, Administrative Law Judge \Wil-liam F. Jacobs issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3tbh of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings. findings. andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereb'horders that the Respondents, Scott Printing Corpora-tion and J & J House of Composition, JerseN Cits.New Jersey, their officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, except that the attached noticeshall be substituted for that of the AdministrativeLaw Judge.*The Administrative t a% Judge lnald ertentlN faled to ton Ifitrm his no-tice with his recommended Order We shall. therefore. correct hi, norlceaccordingly.APPENDIXNOTICF To EMPI.OYIEiSPOSTED BY ORDER OF riteNATIONAt. LABOR REm.ArioNs BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were given anopportunity to present evidence and argument, theNational Labor Relations Board has found that wecommitted certain unfair labor practices and has or-dered us to post this notice. We intend to abide bythe following:The National Labor Relations Act giv es all em-plo) ees these rights:'lo engage in self-organizationTo form. join, or help unicns'lo hargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionI'o refrain from doing any or all of thesethings.Wit k it Nol refuse to bargain with Jersey('its\ 1ypographical Union No. 94. InternationalTypographical Union. AFL ('10. or an' otherlabol organization, as the representatives of ouremplo\ees within the appropriate bargainingunit consistini of:All composing room employees, including Ii-not pe operators, floormen, and combinationmen employed by Scott Printing Corporationat its Jersey Cits. New Jersey. facility, but ex-cluding pressmen. office clerical employees.professional emplo\ecs, guards. and supervis-ors as defined in the Act.WE wIL.I. NOT in any like or related mannerinterfere with, restrain, or coerce our employeeswith respect to their exercise of the statutorilyguaranteed rights described above.Wi sili i rescind our sales agreement regard-ing the composing room and w Witll transfermanagerial and entrepreneurial control of thecomposing room and its employees back toScott Printing Corporation.Wt wi l upon request. bargain with JerseyCity Typographical Union No. 94, InternationalTypographical Union. AFL CIO, concerningrates of pay. wages, hours of work, and otherterms and conditions of employment for our em-ployees within the bargaining unit definedabove. and, if an understanding is reached, wewill embody that understanding in a signedagreement.S )o I PRIN I IN( Co)RPOR\ I ONTiii J & J Hot st OF (OMPOSIIlrONDECISIONWIL.IAM F JA(OBS. Administrative Law Judge: This casewas heard before me on May 31 and June 1, 1977, at New-ark. New Jersey. The charges in Cases 22-CA-7485 and22-CA 7486 were filed against Respondents Scott Printing237 NLRB No. 97593 DECISIONS OF NATIONAL I ABOR RELATIONS BOARDCorporation (Scott) and J & J House of Composition (J &J), respectively, by Jersey City Typographical Union. No.94, International Typographical Union. AFL CIO, hereincalled the Union, on February 15, 1977. A consolidatedcomplaint issued on March 28, 1977, alleging that Scottand J & J violated Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended. More particularly. thecomplaint alleges that since on or about January 28, 1977.Scott has designated the employees in its compositionroom as J & J. whereas J & J in actuality is an alter ego ofScott, and that since that date both Scott and J & J haverefused to bargain with the Union, although the Union hasrepresented said employees in a unit appropriate for pur-poses of collective bargaining since January 1. 1967. J hecomplaint further alleges that although the Union, on Jan-uary 25, 1977, and February 1,. 1977. requested Scott tobargain collectively with it with respect to the rates of pay,wages, hours of employment, and other terms and condi-tions of employment of said employees, Scott on January28 declined to continue to recognize the Union as the col-lective-bargaining representative of said employees, in vio-lation of Section 8(a)(1) and (5) of the Act.All parties appeared at the hearing and were affordedfull opportunity to be heard and to present evidence andargument. General Counsel and Respondent filed briefs.Upon the entire record, and my observation of the de-meanor of the witnesses, and after giving due considerationto the briefs, I make the following:FIND)INCS O1 FA( II J.RISDI( I IONRespondent Scott, a New Jersey corporation, is and hasbeen at all material times engaged in the business of oper-ating a commercial printing shop at Jersey City. New Jer-sey. During the calendar year preceding issuance of thecomplaint, Scott received at its New Jersey place of busi-ness, for use in said business, materials valued in excess of$50,000, of which materials valued in excess of $50,000were transported directly to said Jersey City place of busi-ness from locations outside the State of New Jersey. Thecomplaint alleges, the answer admits,' and I find that Scottis an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.Respondent J & J is found herein to be at all materialtimes functioning as Scott's alter ego, subordinate instru-mentality, and a disguised continuance thereof. Jurisdic-tion attaches automatically. Parklane Hosiery Co., Inc., andMervyn Roberts d/b/a Parklane Hosiery, its alter ego, 203NLRB 597 (1973); Universal Electric Companvy, GarlandElectrical Contractors, Inc., etc., 227 NLRB 1790 (1977).citing Joseph E. Cote, dh/ba J. E. Cote and Brook FarmFoods, Inc., and Eduard Cote, 101 NLRB 1486 (1952).II 1H1 I.LABOR ORGANIZAIION INVOI.VEDIhe complaint alleges. the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.I As amended at the hearing.III lI 1i .l:(;1E( ) I; Ni IR IABOR PRACTI(ESBackgroundScott Printing Corporation, a family-owned business,has been in existence for in excess of 40 years. Formerlyowned and operated by father of the present owners, it hasbeen at all times material herein operated by Gerard Scott.its executive vice president, and owned through stockhold-ings by Scott and his brother.The Scott Printing Corporation operation, to the limitedextent revealed by the record. consists of a single buildingwith facilities located on two floors. At street level are lo-cated the receptionist and presumably other offices. Anelevator takes one down to the first floor or basement,where the production and storage areas are located. Herein one open area, undivided by walls or partitions, are thepressroom area, composition room area, and storage area.Though segregated into specialized working areas, easilyidentifiable by the particular machinery and equipment pe-culiar to their trades, the personnel engaged in pressroomand composition room work are not otherwise physicallyseparated. I'he composition area is located on the west sideof the building and contains five linotype machines, othertypesetting equipment, a desk, and a file cabinet. Thepressroom area surrounds the composition room and con-tains various types of presses and a storage area. The physicallayout of these facilities, as they are here described, remainedexactly the sameafter the sale of the composition room, whichincident in part gave rise to the instant proceeding, as it hadprior to the sale.I'hroughout the past 10 years, there has been a severediminution in employment in certain specialized segmentsof the graphic arts industry. At Scott the number of indi-viduals employed in the composition room declined drasti-cally from over 502in 1967 to but 3 in 1977. Additionally.,for one reason or another, approximately one-fourth of thecomposition work required by Scott in 1976 was sublet tooutside suppliers.The diminution of employment in the hot metal segmentof the graphic arts industry, which was reflected by thedecline in the number of Scott's composing room person-nel over the past decade, was the direct result of certaintechnological advancements in the industry, particularly inthe use of photocopying, which made the services renderedto customers by Scott's composing room, to a large degree.obsolete. Many of Scott's customers performed for them-selves the services previously offered by Scott. By mid-1976, Scott determined that it would be economicallysound to sell or lease its composing room, and to that end,in October 1976. it placed ads in the New York Times andPrinting News, offering its composing room for sale orlease as a going business. In connection with the offer, anappraisal was made of the composing room machinery andequipment, which was subsequently valued at $29,285.3Despite Scott's advertising, no acceptable offers were re-ceived from any serious potential buyers..Acc ording to the credited testimnons of ScottThe appraisal of the compiosig room r as part of a larger ealiuatlion ofthe enlire company which Scott had periodicatll requireId In Ihe ordmilar'course of business594 SCOT[ PRINIING (CORPORA I IONNegotiations: Sale of the Composing RoomScott's pressroom employees were and are representedby Local 183. International Printing and Graphic Commu-nications Union, while its composing room employecs wererepresented by the Union, charging party. herein. The expi-ration date for the most current contract between Scottand the Union was December 31, 1976. and the Uniontherefore gave timely notice to Scott of its intention toopen negotiations toward a new agreement. Ihe Union'srequest for bargaining was answered affirmatively byScott's attorney, and the first meeting, which was sched-uled for November 30 was attended by Gerard Scott andhis production manager. Magnoni. representing the Com-pany, and by the president of the Union. Stanley lIempicki.its vice president, Ralph Bonamo, and its chapel chairman.Donald Lane, representing the Union.Prior to the November 30 meeting, the Union had for-warded to Scott proposals which were discussed during thefirst negotiations, with emphasis placed on progress madetoward reaching agreement in negotiations at other shops.Proposals included increases in pension benefits and inwages. Since the company was having trouble meetingcompetition, it countered the Union's demands with a re-quest that the Union agree to an increased number of workhours. No agreement was reached, but the Union withdrew15 or 16 of its 20 demands. Despite the fact that Scott hadpreviously put up the composing room for sale, no mentionof the possibility of sale or of going out of business wasdiscussed at this first meeting.The second bargaining session occurred on December 2()and was attended by the same union representatives, whilethe Company was represented by Scott and his attorneyHugh Husband. The Union, by the second meeting, hadtaken most of its demands off the table and was negotiit-ing from the old contract, although the contract which wasthen being negotiated with other shops was still under dis-cussion. The Union proposed a 24-month contract packagewith wage increases of $14 per month for the first year and$14.50 per month for the second year. together with anincrease in pension benefits. It also proposed a $20 shiftdifferential instead of 7 percent. as was apparently previ-ously proposed.Scott advised the Union at this second meeting thatcomposing room work was no longer an important part ofthe industry and that typesetting was not much in demand.He requested that the Union agree to a 40-hour workweek.which would provide an increase in wages for the men andat the same time help the C'ompany by permitting it tomake better use of its equipment. He emphasized the highpercentage of nonunion composition work being done inthe New York metropolitan area and the difficulty that theCompany was having trying to compete with the nonunionwork.L.empicki, speaking for the Union. stated that any in-crease in the workweek would be unacceptable, that theITU does not retrogress. Scott then proposed a 37-1 2 hourworkweek, lowering his proposal from 40, and offered a5-1 ~'2-percent to 6-percent wage increase in return for theincrease in hours. LIempicki, however, stated that theUnion could not agree to increase the workweek from 35 to37-1 2 hours because of the content of the agreements al-readv reached with other shops.At one point during the negotiations, Scott advised Lem-picki that because of the difficulty meeting competition, hewas considering selling the composing room, and if he werenot successful in selling it. he might go out of the compos-ing business entirely, and sublet the work.4Mention wasmade that in the event the composing room were sold theCompany would discuss with the Union the effect of thesale on the composing room employees. Although little elsewas apparently agreed upon at this meeting, the Companydid agree to the union proposal that a provision for be-reavement pay be included in the new contract. On December22, Lempicki called Scott and requested a third bargainingsession. During this telephone call, Scott confirmed the factthat the company would, indeed, be leaving the typesettingbusiness and would be selling the composing room equip-ment. December 31 was mentioned as the date that thecomposing room would close. Later that day. Scott confirmedthe content of his telephone conversation by a letter in whichhe repeated his willingness to discuss the effect of the closingon the employees. A meeting was scheduled for December27.I'he meeting of December 27 was held at the Company.as were the previous meetings, and was attended by thesame individuals who attended the second bargaining ses-sion. Scott again advised the Union of its intention of sell-ing the composing room, preferably as a going business,and if it succeeded in doing so. Scott would recommendthat the new owner hire the three composing room employ-ees. Since the company did not as yet have a buyer for thecomposing room. however, the possibility remained thatScott might not be able to sell the composing room as agoing concern b [)December 31, and the impact of the clos-ing on the employees therefore still had to be discussed.C(onsequentis the parties discussed severance pay and pen-sion and welfare payments. The Company proposed. andthe L'non accepted, as severance pay. I week's pay foreach 8 Nears of service, payable weekly. and agreed to payan extra month's welfare and pension coverage throughFebruary even though the composing room would beclosed before then.I.empicki at one point asked Scott who was going to bedoing the ('ompany's typesetting once the composing roomwas closed. and Scott replied that it would be subcontract-ed. Lempicki then asked Scott who was going to do theimposition and lockup work. Scott replied that he had notthought about it. Husband then suggested that the press-men would do this work, but Lempicki reminded him thatthis work was under the jurisdiction of the ITU, not thePressmen's Union. Scott and Husband then caucused.When they returned, they requested a week or two exten-a-\lth, h 1nt Iil I cnipiki denied h.l hi n.ilhmng .ai, said during thismcctilg :lhllai either cil ne the cormposing ro,,im or going out of the com-p-ol[ Oltni .h ei, -i cle le ti,fied I1h.i hc .could n ot den thalt theseiii,icr \iter, re d ils'.d Ii .11k. I emllplckl .driiited th.il thcsc matters erediscussed al.ad illt he had excin ugges'ted [11hl instead of cloing do.n thet ltill1 lll IoI 00111 the ( OlllpTliIi should go nifo ph'otocopingS In light ofI. crlpliLk i \X ill.linc tesllino v. here there arc dl..rLep.ancic bet een theict ,n Irl s of I eiipl an .,d .f S"leti onl* .crlltlu h.it h[ ha o rred at thel)c McllbIl 21 IlICtCill [ I 11l ITlcJthcd to ,.rcdi S.O-lI595 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDsion of the contract, since they had not yet made a saleand, as Scott testified, were "essentially trying to buy moretime." Scott offered to implement the $14 per week wageincrease during the period of the extension in return for theextension. The Union counterproposed a 30-day extensionto the end of January with the proposed wage increaseincluded, and the Company agreed. January 28 was sched-uled to be the new expiration date. On December 30. Hus-band confirmed in writing the agreement reached at theDecember meeting.5After the meeting, on December 27. the union negotia-tors went downstairs to advise the composing room em-ployees of the extension of the contract. and of its provi-sions, as well as of the planned sale and possible closing ofthe composing room. The employees, Varsolna, Peters, andLane indicated an interest in job opportunities outsideScott Printing Company. Bonamo advised them that he didnot know for certain that there were jobs available but thatthey were welcome to come down to Jersey City Printing,where he was employed, and deposit their union cards. Henoted that since the Union was in control of furnishingthat company with substitute employees to work overtimeor to fill in for regular employees who were sick or onvacation, there was a possibility that it could obtain tempo-rary employment for them.6While Bonamo talked with Varsalona, Peters askedLempicki about employment opportunities. According toPeters, Lempicki advised him that there was no work for afloorman like Peters, but if he was a linotype operator (likeVarsalona or Lane) possibly Shosman or Jersey PrintingCompany would hire him. As for the others. Lempickiadvised them that they could deposit their cards at JerseyPrinting, where there was work available. and after subbingfor a while, possibly they could catch on permanently. Hethus indicated, however, that there were no permanent jobsopen at that time.Following the December 27 meeting, with the problemas to who was going to do the imposition and lockup workstill unresolved, Production Manager Magnoni. of theScott company, approached Edward Treacy. businessagent for Local 183, International Printing and GraphicCommunications Union, which represented Scott's press-men, and asked him if he would accept jurisdiction overthe imposition and other work currently being performedby the composing room employees. Treacy refused the of-fer, stating that if Scott had a bona fide contract with an-other union for this work, Treacy was not interested. Thisdiscussion was subsequently reported to Lempicki.After being advised that the composing room was goingto be either sold or closed down, Varsalona, about the secondweek in January, visited Scott in his office. He asked Scottif it were true that the composing room was for sale. Scottstated that it was and that although he had received someoffers, none had thus far proven acceptable. Varsalonathen asked Scott if he would be willing to consider an offer5The letter contains some minor differences, hut I.emplcki teslfied Ihatbasically it reflects the provisions agreed upon at the I)ecemher 27 meehlngSubsequently. Lane followed Bonamo's suggestion and obtained employment.Lempicki denies making this statement to Peters I credit Petersfrom Varsalona and Peters 8 to purchase the composingroom. Since Scott had been unsuccessful in obtaining abuyer up until that time and was not optimistic about sell-ing the composing room in the immediate future, at leastnot as a going concern, he told Varsalona that he would"think about it." They then began to discuss the possiblesale to Varsalona, but only in the broadest terms. In gener-alities, Scott and Varsalona discussed the value of the com-posing room as a going business and of the equipment, theamount of front money that would be expectedly forth-coming, and how and at what rate Varsalona would billScott if Scott gave Varsalona work following the sale. Nospecific terms of the possible sale were discussed at thisfirst meeting.Following his first conversation with Scott concerninghis and Peters' possible purchase of the composing room,Varsalona spoke to his "partner-to-be" for the first timeabout the deal.9According to Peters, Varsalona told himthat he had received an offer to purchase the composingroom and wanted to know what Peters thought of it.'°Pe-ters thought it was a good idea, because he had been out ofwork after 39 years in October 1975, and the Union hadnot been able to help him find employment then, and hehad just been told again by the Union that it could nothelp him find work this time with the composing roomclosing. For this reason, when Varsalona told Peters, "Thissounds like a good deal." Peters did not hesitate, but ac-cepted Varsalona's offer of a partnership. To quote Peters'testimony directly:And I said it sounds perfect by a hundred percent-listen, it sounded an awful lot better than $96 a weekunemployment, And I was a little too old, a little tooproud to settle for $96 a week.Peters testified that the offer made to Varsalona was a goodone because it sounded a lot more reasonable than theunemployment line. In testifying as to what Varsalona hadexplained to him concerning the offer made to him, Petersexplained, "It meant that I would have full employment' airsaloal t haId lot et discussed the maiter with Peters.) Iarsalona placed this conversation between the second and third weekin Januar-.r Peters placed it about a week before he signed the agreement onJanuars 31 \' Valsalona's recollection as tio the date appears more logicalchronologicall', and is credited(letarl. Peters "as under the impression that Scott had made the offerito sell the ctntposing rttoom tos Va rsalona and Peters rather than. as testifiedbhs s alsalonal and Scott, that Varsalona had offered to bus the composingriil m Indeed. the chronology of events Hwould certainly moire logically sup-pirt Peters' impressions of events than it would Varsalona's and Scott's testi-nion Nt I hus. ii Scott aipproiached VarsaItstina and offered toi sell the compos-illg ril ir t f hlnl iand Peters, and Varsalona agreed that the offer was a goodonte his tnet inloe s\ould. of course. hase been to persuade Peters to acceptthe offer I his is logical and is. according to Peters. exactly what happened)On the o ther hand it is difficult to accept Varsalona's chronology of events.lianlels. that he first decided to make an offer on behalf of Peters andhisellf it purchase the composing room. Ihen made the offer. specificallynentionlilig Peters by name. then later went back and advised Peters, for thefirst time. If the offer he had made on his behalf, attempting at that latedate toI obtain Peters' consent ex post fasto. Despite the apparent problemswith the chronological figicality of Varsalona's testimtony and the suspicionraised thereh). I aim unwilling on that basis alone itt discredit Varsalona'sand Scou t's description sof the evenis which led to the sale of the composingriom to Va;rsllona and Pelers.596 SCOTT PRINTING CORPORATIONand that was the onlv thing I ewas truthfully concerned on."Varsalona did not explain any of the terms of "the deal"and Peters did not ask him about them. Nor did Petersknow whether or not Varsalona knew any of the terms ofthe proposed agreement. He just told Peters "the offer hadbeen made." and that it was a very good offer because ifthey did not accept the offer, they "would both be unem-ployed..." and "there wasn't a hope of a job anywhere."Shortly after Varsalona discussed the possible purchaseof the composing room with Peters, he had a second con-versation with Scott. during which he advised Scott that hehad discussed the matter with Peters and that he was inter-ested. Scott had, in the meantime. talked with his brotherabout selling the composing room to Varsalona and Peters.and they had concluded that inasmuch as the Scott broth-ers had known Varsalona and Peters for Nears and trustedthem, and the latter were familiar with the business, the\could afford to take a lot less front money.So at the sec-ond meeting, when Varsalona advised Scott that he andPeters wished to purchase the composing room. Scottagreed to sell. According to Scott, he told Varsalona at thismeeting that the going concern price of the business wtasapproximately $30,000. According to Varsalona. however.no final price was quoted because, as Scott explained. hewould first have to check the equipment to see what kindof price he could come up with.' Scott and Varsalona thenagreed that a contract should be drawn up, but none of theterms of this prospective contract were discussed at thistime.Throughout the rest of January, according to Scott, therewere a number of phone calls and in-person conversationsbetween Varsalona and Scott. during which the variousprovisions of the prospective contract of sale were dis-cussed in an informal manner and Scott outlined for Var-salona what would eventually be agreed to. These discus-sions numbered perhaps 2 which lasted for something over5 minutes and between 9 and 12 occasions when one pointor another was briefly touched upon. Among the mattersresolved in this informal manner were the amount of frontmoney to be paid by Varsalona and Peters -$1,000 each.the total price $30,000; monthly payments-$500. totaling$4,000, rent; and the various other provisions of the con-tract.During one of these informal contacts. Varsalona askedScott whether he should get his own attorney for purposesof representing his interest with regard to the sale. Scottadvised Varsalona that the company's attorney. Husband.would take care of drawing up the contract, and Varsalonaagreed to this arrangement. Thereafter. Scott contactedHusband and, through a series of conversations, advisedhim of the sale and requested him to draw up a contractcontaining the various provisions agreed upon. He indi-cated to Husband that he did not want Varsalona's andPeter's exposure to be anything significant. He then toldHusband that the new company. J & J. should be permit-ted to solicit business other than from Scott and that, al-though Scott would give J & J the right to do the work first,ii Although Varsalona testified that he a., a.dl~icd h Scotht that theequipment ',as worth $30.0(X ). It is not clel Iril the record precihel\ hiellhe was so advised Apparently it was not tit Ihe secled lmeelinghe did not intend necessarily that it would do all the workavailable. particularly not at the expense of Scott's custom-ers. J & J would be given the work provided it was compet-itive. within the timeframe. and had the proper typefaceavailable. If J & J could not meet the requirements neces-sary. Scott would get the work done elsewhere, just as ithad done in the past. Other matters, somewhat peripheralto the sale., were also discussed. such as the amount of rentScott would charge J & J and how frequently Scott wouldpay J & J for work done.On Januarx 25. during the period of time that Husbandwas drawing up the contract of sale between Scott and J &.1J, the Union met for the last time with Scott to discuss theclosing of the composing room. At this meeting the usualparticipants were present. The Company advised theUnion that the composing room would close down as ofJanuarN 28 and that the CompanN would be out of typeset-ting by the end of the month. Scott mentioned. however.that he had a "hot buyer." When Lempicki asked who the"hot buyer" was, he was unable to find out, the companyrepresentatives stating, "you know, you get a hot buyerhere and a hot buyer there and sometimes it don't panout." 2The rest of the meeting was taken up with a discus-sion of such matters as severance pay for the composingroom employees.By the end of January., the sales agreement had beendrawn up identifying Varsalona and Peters. doing businessas J & J House of Composition. as the purchasers andScott Printing Corporation as the seller. The contract itselfwas of the standard variets and, on its face, though some-what advantageous to the seller, is not particularly suspi-cious except with regard to the fact that it required aninitial down payment of only $1.000 "' toward the full priceof $30,000. a meager amount of front money.On January 31, 1977, the contract. as drawn up by Hus-band, was presented for the first time by Scott to Varsalo-na to review with Peters. This was the first time that Varsa-lona had even seen anything in writing concerning the sale,and the first time he had met Husband. Husband had tothis date no communications with either Varsalona or Pe-ters regarding the contract of sale. and the contract, asinitially drawn up by Husband, had physically undergoneno corrections, additions, deletions, or changes as a resultof the various discussions between Scott and Varsalona. Itremained, in fact, in its pristine state. unsullied by the in-terdelineations, marginal notes, or addenda which are theevidentiars detritus of arms-length bargaining, even afterpersusal bh Varsalona and Peters on January 3 1. The termscontained in the contract reflected precisely what Scotttold Husband to include therein, and neither Varsalonanor Peters. according to their own testimony. had ans thingto do with its provisions. Although both Varsalona andPeters read the instrument through on Januar! 31. neitherVarsalona nor Peters carefully examined the document butsigned it anyway because, as Varsalonai stated, "I felt I hadHB thLi, 1itil. ItI as t ie.r Ihat J & J 'i.as husir[g the composing room,1id1 Sctl .,I llh.ilutd elCe delhher.ltcl. hCitng eC.II,'c hs relulnmg i tellthie t1 10ti 1 .h, lt thel idelttll' of thle tles siner,,Alth[hil tihe coIntrIlI reqlired a di'-sn pa;sntent ilf $1.00(). \;aralonaand Peters cash testlfied o hi;ilng paid S(1 ,l()597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing to lose." Though Peters read the documentthrough, he testified, "I don't know any more about thecontract than the wall," but then again, as noted above, hefelt that it was a good deal because it was better than un-employment. Varsalona apparently did not know any moreabout the contract which he had signed than Peters, inas-much as when asked about the contents of the contractwhile on the witness stand, Varsalona felt called upon toask Husband to help him answer the questions. Indeed,Varsalona admitted that "in the entire deal" he "wentalong with what Mr. Scott and Mr. Husband proposed."He explained that he did so because, although the machin-ery was not worth what he agreed under the contract topay for it, "there were no other jobs" and he "had to dosomething."After reading the contract of sale through on January 31.both Varsalona and Peters signed the document, and Var-salona returned it to Scott, stating that he had accepted it.With regard to the payment of Husband's fee for drawingup the contract, Varsalona testified that he did not meetwith Husband again after January 31, nor did he discusswith him any fees due for services rendered in connectionwith the contract. Husband, as of the time of the hearing,had not submitted a bill and there was no agreement be-tween Varsalona and Husband as to how much was duefor services rendered. Varsalona testified that he assumedthat eventually Husband would bill him and imagined hewould be fair. Scott, however, testified somewhat morecredibly that the services rendered to J & J and Scott byHusband, in connection with the sales contract, it wasagreed, should be lumped together with the other feesowned to Husband by Scott for payment by Scott. Scotttestified, "Our interest, as I have indicated before, was tohave this work. That's why we gave them a honeymoondeal, and I didn't want them to have any undue expenses."On Janaury 31, when Lempicki learned from Lane thatVarsalona and Peters had purchased the composing room,he called Scott, who advised him for the first time that thecomposing room equipment and accounts had been sold toJ & J, which was owned by Varsalona and Peters. He toldLempicki that 80 percent of the composing room workwould be done by J & J and that the remaining 20 percentwould be farmed out. Later that afternoon, Lempickicalled Varsalona, who verified the sale and explained thathe and Peters had bought the composing room. WhenLempicki told Varsalona that he wished to sit down andnegotiate a contract, Varsalona refused. When Lempickireminded Varsalona that he was still a union man, Varsalo-na stated that eventually he would drop out of the Union.Subsequently he and Peters sent in their resignations.The Relationship Between Scott and J & JThe stockholders of J & J are Varsalona and Peters. Theofficers are Varsalona, Peters, and Peters' wife.With regard to Varsalona's duties, until January 31,1977. he had been employed by Scott for 20 years I andwas the foreman of the composing room prior to the sale.As foreman, it was Varsalona's job to discuss with Scott'scustomers, most of whom he knew personally, either byphone or in person the requirements of the particular joborder. He would then lay out the work in accordance withthe particular order so that the employees in the printingdepartment could print it. If the customer was not exactlysure of what he wanted, Varsalona would help the custom-er with his own creativity. Following the purchase of thecomposing room from Scott by J & J, Varsalona's relation-ship to Scott. Scott's customers, and the employees in theprinting department did not change. Varsalona and thecomposing room operated just as it had before. Similarly,prior to the sale, Varsalona did his own maintenance work,and as one of the two principal owners of J & J followingthe sale he continued to do so. The layout of the compos-ing room has remained the same also, and the desk in thecomposing room which Varsalona used to do his paper-work as foreman for Scott is still utilized by him for thesame purposes. The record reveals no change in Peters'duties since the sale. As part owner of J & J. he has had nodealings with Scott nor with Husband. All paperwork is leftto Varsalona.The business relationship between Scott and J & J is notunlike the relationship between Scott and its composingroom prior to the sale. Thus, since the creation of J & J,between two-thirds and 70 percent of Scott's compositionwork has gone to J & J and the rest to various New Yorkand New Jersey vendors, with a small amount, 2 percent,going to Skylor Press. another company owned by theScott brothers. Prior to the sale, Scott had had most of itscomposition work done in its own composing room, butthen, as later with J & J, if time requirements made it im-possible to get a job done in its own composing room be-cause it was too busy, or if it did not have the propertypeface. Scott would farm the work out.As noted above. Varsalona continues to deal directlywith Scott's customers for composition work just as he didbefore the sale. In accordance with the sales agreement, he,as J & J, is entitled to first refusal of any of the Scott jobs.With regard to the mechanics of bidding, Varsalona's testi-mony was contradictory and vague. He stated that hisprices on jobs were by the line, by the job, or sometimes bythe time, and that his estimates had to be high enough toenable him to make money on the job. At one point in histestimony, Varsalona described how he would take his esti-mate to Scott to advise him how much J & J intended tocharge for the composition work, and how Scott wouldeither accept the quoted price or would tell Varsalona thathis bid was either too high or too low. According to Varsa-lona, on those occasions when Scott decided that the esti-mate was too high, they would discuss it further in order toarrive at another figure which would enable both Scott andJ & J to make a profit, and if Varsalona felt that the bidcould be lowered yet permit J & J to still make money, hewould lower his bid. Despite his description of this dicker-ing over estimates or bids which Varsalona testified tookplace between Scott and himself, when questioned furtherabout these occasions. Varsalona was unable to cite a sin-gle specific instance wherein he had given Scott an estimatewhich he lowered because Scott said it was too high, orI4 I hcrc wa.s .nle hrokerii srvlce598 SCOTT PRINTING CORPORATIONwhich he raised because Scott said it was too low. More-over, Varsalona admitted that he could not recall ever let-ting a job go because Scott had indicated that the estimatewas too high. He testified that although theoretically. ac-cording to the contract, he could refuse a job offered tohim by Scott, in actuality he had never done so. He ex-plained that since he was just starting out in business, heaccepted everything he could.Elsewhere, Varsalona testified that when Scott camedown to the composing room and asked Varsalona for anestimate on a certain job. Varsalona would give him a priceand Scott would simply say "all right" or "no." "It's one orthe other." This testimony implies that there was appar-ently none of the dickering testified to elsewhere by Varsa-lona. Later, Varsalona testified, he might ask Scott whathad happened to a particular job and Scott would simplyreply that the bid had been too high and he had sent it out.Again, however, when Varsalona was requested to cite onejob which Scott had awarded another company becauseVarsalona's bid was too high. he could not do so. Norcould Varsalona recall a single instance when Scott advisedhim that another vendor had offered to do a particular jobfor less than Varsalona's price.From Varsalona's description of the bidding on jobs forScott's customers, it appears quite evident that any comnpo-sition work awarded to J & J is strictly at the pleasure ofScott. Indeed. Varsalona admitted that Scott is the onNlcustomer that J & J has ever had, that J & J has neitheradvertised to seek out other potential customers nor bid onjobs for any customers other than Scott. The life of J & J isstrictly and solely dependent on Scott.With regard to remuneration of Varsalona and Peters.prior to the sale, the) were paid weekly. every Wednesday.The last checks received from Scott were the severancechecks, which were distributed about the first of February.After J & J took over the composing room. Varsalona be-gan to bill Scott every other Friday in order to enable Scottto make out the J & J check at the same time it was gettingits payroll ready for payment of wages to its regular em-ployees each Wednesday. This system was devised as aconvenience to Scott. The amount of the check receivedfrom Scott each Monday or Tuesday was based on theprice of the jobs done by J & J during the previous 2 weeksas reflected in the bill submitted by J & J to Scott theprevious Fnday. The amount of remuneration received byJ & J from Scott the following Monda) or Tuesday wasthen divided between Varsalona and Peters in accordancewith the number of hours worked b) each during the pe-riod covered.With regard to other miscellaneous matters, Varsalonatestified that although he would be the individual responsi-ble for ordering supplies for J & J. he had not done so, asof the time of the hearing, because J & J was still using thesupplies acquired from Scott. He testified that these sup-plies were included in the $30,000 sales figure, although thecontract of sale is silent with respect to supplies.According to Varsalona. J & J has no clerical staff be-cause there is no clerical work to be done; there are noletters to be written. Bookkeeping is done by Scott's ac-countant. Scott testified that his company does no clericalwork for J & J except that occasionally he has permitted J& J to use one of Scott's messengers to go to the postoffice He testified further that from time to time J & J hasprohahbl used Scott's typist. The contradiction betweenthe testimony of Scott and Varsalona is evident. J & J'smail is received at Scott's mailing address and is picked upby a Scott employee at the post office, delivered to a cen-tral location at Scott's receptionist's desk, where Scott's re-ceptionist separates it for delivery later to J & J.With regard to the specific provisions of the agreementbetween J & J and Scott. the first month's rent was dueMay 1. 1977, Although Scott testified that everythingowed to Scott by J & J under the agreement, including therent, was paid. Varsalona admitted that the May I rent wasnever paid. Further, although the agreement requires theseller and purchaser to execute a "Standard Form" com-mercial lease, no such lease was ever executed. Moreover,Varsalona denies that he was ever asked by either Scott orHusband to sign such a lease or even discussed the matterNwith either of them.Under cross-examination Scott admitted that under thearrangement arrived at between J & J and Scott, he wasobtaining composing room work at a cheaper rate than hewould he able to obtain it if he were purchasing it fromoutside vendors and that his competitive position is betterunder the agreement with J & J than it would have beenhad he signed the contract with the Union. He concludedin his testimony that it is to his admitted advantage to havethe arrangement with J & J and that it is convenient forhim to have the composing room work done inside thebuilding where Scott is located.Sometime between the formation of J & J and the hear-ing in the instant case. J & J hired two new employees.'1Moses Farar. a linotype operator, and Paul Buffa, a com-positor. The hire of additional employees necessitated in-corporation of J & J for insurance purposes. According toVarsalona, the incorporation took place 2 or 3 weeks priorto the hearing, and the legal work connected therewith wasperformed b\ Hugh Husband. Varsalona did not person-al1v contact Husband to retain his services but rather re-quested Scott to take care of the matter. He first saw thecertificate of incorporation 2 to 2-1/2 weeks before thehearing. about the second week in May. Attorney Hus-band, however, placed in the record a statement to theeffect that he had formed the corporation through one ofthe services which normally perform such functions andthat after having received the certificate of incorporationfrom the state of New Jersey. he permitted it to lie in hisoffice for a month or two before it was forwarded to J & J.The certificate, which bears the date March 25. 1977, iden-tifies Varsalona and Peters as the directors of J & J. yetneither Varsalona nor Peters ever discussed the contents ofthe certificate of incorporation with Husband, Scott, oranyone else. Nor did Varsalona or Peters know what itcontained. At the hearing, Varsalona did not know thewhereabouts of the certificate of incorporation, whether itwas still back at the plant or elsewhere. Though the certifi-cate of incorporation was obtained through the services ofIhec neu cmpl-'ec- ,erce hired h, \ ar,.mln. through a ne,.paper ad1]l o ait 1[.'iId ro .1 & J h ) ch:ctk tl.l,,11 o1i ..1 & I itc irilll599 DECISIONS OF NATIONAL LABOR RELAI IONS BOARDHugh Husband, Scott's attorney, and is dated March 25,1977, neither J.& J nor its officers were ever billed for thisservice.On February 16. 1977, copies of the charges in the in-stant consolidated cases were served on both Scott and J &J. Both were served at Scott's place of business and signedfor by a Scott employee. On March 29, 1977, a copy of theorder consolidating cases, complaint, and notice of hearingwas similarly served. At some point in time, on April 8.1977,16 or prior thereto, Varsalona asked Scott if Husbandwould represent J & J at the unfair labor practice trial.Varsalona never asked Husband directly to represent him.Scott assured Varsalona that Husband would take care ofthe matter. On April 8, 1977, Husband filed J & J's answerwithout discussing the charge or the complaint with eitherVarsalona or Peters and without ever showing either one ofthem a copy of the answer filed on their behalf. Varsalonanever discussed counsel fees with Husband and knows ofno arrangement concerning same.On May 23, Varsalona was served with a .uhpoena dae ctstecum, as was Scott, both at Scott's place of business, re-quiring each to produce certain documents at the trial.Both subpenas were signed for by an employee of Scott.After Varsalona picked up his subpena at Scott'sreceptionist's desk, he discussed the matter with Scott andasked him if he likewise had received a subpena. WhenScott acknowledged that he had, Varsalona asked him ifHusband was going to take care of the subpenas. Scottreplied that he would check into it. Subsequently,. Scottadvised Varsalona that Husband was taking care of thesubpenas. Varsalona apparently did not concern himselffurther about the matter thereafter. Hie did not discuss itdirectly with Husband,'7nor did he know, as of the day ofthe hearing, what, if anything, Husband or anyone else haddone with regard to meeting the requirements of his supe-na. He testified that he made no effort to find out.When Varsalona was asked at the hearing if he hadbrought the documents which were the subject of the .ub-poena duces tecum served upon him, Varsalona replied thathe did not know, that he did not personally bring anythingwith him. When asked specifically whether he had broughtwith him a copy of the certificate of incorporation as re-quired by the subpena, Varsalona replied that he had not.He was then asked if he knew where it was, and Varsalonaopined that maybe it was back in the shop. At that point inthe hearing, Husband acknowledged that he was in posses-sion of the document. After the document was producedby Scott's counsel, Varsalona testified that he did not knowthat the document was being brought to the hearing be-cause it was never discussed with him. When asked if he5Varsalona initially testified that .fie aked Scot t il the I l t ll ti IIhe. lla week and a half before the hearing. approuilin tll ta\ 23. h,, lhen hreceived a iuhprenina du('et u Liol. if lthisband usil i epleir t Illh llI I luAt \ r.J & J's answer was filed bh Hlusbanlld on April 8. mid it ,xould Ippea;r thkuVarsialina first spoke with Scott concerning hluhbalndd Icpi esetltig & Jshortlyv after he received a copy Vor the consillda;lcd cotilplaint, WhlLh i ls onior about March 2917 Varsalona knew next to) nothing ahomlit uthallld. his attori l \I se1i itthe hearing Varsalona denied knowing NIhcIlel clil so Ilu hllhAnd h11i .inoffice and did not find out that he had a telephone until the F:riday befoirethe hearing.knew how the certificate of incorporation got to the hear-ing, Varsalona stated that apparently Husband hadbrought it but denied that Husband had either asked himfor it in order to bring it to the hearing or had even dis-cussed the document with him. Varsalona testified that thedocuments which were the subject of the subpena had beenkept in a small file cabinet behind his desk. He was clearlyunaware at the hearing that Husband had obtained accessto the document through Scott for production at the hear-ing. Scott, during the second day of the hearing, testifiedthat he had brought in the subpenaed documents the daybefore and that he had obtained the documents from Pe-ters, who had in turn gotten them from Varsalona's filecabinet.t8He further testified that he brought this materialin though unaware that the J & J subpena required theirproduction and that it was, in fact, Husband who requestedScott to bring in the J & J file, which he did, after Husbandhad received the subpena from Varsalona through Scottand ascertained what was required. Scott obtained the doc-uments from Peters, he testified, because Varsalona hadnot been working at the time. For that reason he never gota chance to discuss with Varsalona the material requiredfor production under the subpena. When he asked Petersfor the documents, he simply asked for Husband's file andtold Peters that he would bring it to the hearing. The Hus-band file contained everything having to do with the unfairlabor practice case, and Scott knew that it was located inthe file behind the desk.Analysis and ConclusionThe congeries of events described above reflect a compa-ny engaged in an industry certain portions of which hadbeen suffering economically over a period of decades. TheC'ompany, in an effort to bolster its own position iisi-a-visits competitors, attempted to sell its composing room, oneof the least profitable parts of its business, but withoutsuccess. When negotiations were opened to renew the con-tract with the Union which represented its composingroom employees, the Company sought to alleviate the eco-nomic pressure by obtaining a contract somewhat morebeneficial to itself than the Union felt free to offer, theUnion having been successful in obtaining contracts withthe Company's unionized competitors more favorable to itsmembership than the Company was willing to accept.When negotiations failed to result in a satisfactory agree-ment. the C(ompany advised the Union of its intention ofselling or. in the alternative. closing down the composingroom.The Company, unable to sell the composing room as agoing concern. made preparations to close it down. It ap-proached the pressmen's union in an attempt to make ar-rangements to have the imposition and lockup work, resid-ual composing room unit work preparatory to the actualII h1ugl Itlc till(te of ho , the doculn elmt, arrl.ed a( tihe hearing va I/hesubject of l great Aiioluit ml I ef te ,linon hile \ arhalona a, as on Ihe sitid Iheda; hefoic. Repondent's ciuniisel did not attenipt to clarify the mattertlroulh l eters testition\. t}ltlgh ihe imitiediatel, followed rVasili.na to thestanld Petei. though availabhl. a;it tot .luiled upon i, testif6 at all withrcspect to (Ils Iilllil600 SCOTT PRINTING CORPORATIONprinting, done by the pressmen. The pressmen's union rep-resentative refused the work as being under the jurisdictionof the ITU. Inasmuch as the Union had already adxisedthe company during negotiations that it considered the im-position and lockup its own, the Company's subsequentattempt to deal with the pressmen concerning this work is aclear indication of the Company's desire to rid itself of thenecessity of bargaining with the Union. The Compans'sdesire to mask its intentions and rid itself of the U nion akiasfurther evidenced at a later time. when on .lnuaLlr 25 itevaded the Union's questions as to who the new "hot bus-er" was and thereafter attempted to keep Varsalona's andPeters' "exposure" at a minimum.Meanwhile. when the composing room employees w ereadvised of the impending closing of their shop and of thefact that there was little hope of immediate emplor mentelsewhere. Varsalona approached Scott concerninl thepossibility of a sale of the composing room to himself andPeters. A contract was subsequentl, draAn up. and theresult wsas that Varsalona and Peters became the J & JHouse of Composition.The agreement which gave rise to the cremation of J & J is.on its face, not an unusual document. Under other cilcum-stances it would be no more susceptible to the damalgingclose scrutiny of the jaundiced eye than similar documenltspurporting to accomplish the end result of an armis-lengthbusiness transaction. Indeed, but for the fact that the initialinvestment required was a mere $1,000 on a total purchiaseof $30.000. the deal would not necessarily raise a suspicionin an unquestioning mind. But then. as .Justice ('ardozoonce noted, corporate forms, being largely paper arrange-ments, do not always reflect the business realities of a ixensituation." In fact. the business realities of the situationhere under analysis are far better reflected b, the testi-mony of the individuals involved than by the documentexecuted for the purpose of creating .& J. Thus. in testify-ing why he purchased the composing r)ooml ad became apartner in the J & J House of Composition. Peters stated." .listen, it sounded an awful lot better than $96 a weekunemployment, And I was a little too old. a little too proudto settle for $96 a week." IElsewhere he reiterated that theoffer made to Varsalona was a good one because it sound-ed a lot more reasonable than the unemployment line. Fur-ther, when testifying what Varsalona had explained to himconcerning the offer made to him. Peters explained. "Itmeant that I would have full employment and rhali ia.F theonlv thing I iwas rathfutll( concierned on." When Varsalonainformed Peters of the proposed agreement. he did not ex-plain the terms of the deal, and Peters did not ask himabout them. Varsalona just told Peters that the offer hadbeen made and that it was a very good offer because if theydid not accept the offer, the) "would both be unemplo)ed" ..and "there wasn't a hope of a job an\where." Thus.the agreement, which on its face appears to describe anarms-length transaction whereby two fledgling entrepre-neurs are purchasing a going concern, fully intent uponorganizing, mdanaging, and assuming the risks of the busi-i~Btrl. X third 4,enu,, R ( ,. 244 N d X4, 95 1: S NJ " ,, 1 tti.in % R. B v /).o,,, 4,rtto t In, , l " t s Xs 4(1' 4(0- (Itt6 ). alnd t ',.i. ..i t r,I.r (,. ln ., 2113 NI RH s9t (14 1197lqness enterprise the, are purchasing, in truth has little ornothing to do with the intention of Varsalona and Peters.which xwas. in fact. merely to hold on to their jobs.That neither Peters nor Varsalona was truly interested ingoing into business for themselves is quite evident fromthe evidence contained in the record which clearls showstheir rather substantial divorce from the procedure whichega\e rise to the creation of J & J. Since the creation of thenew enterprise involved an investment of $30,000 forequipmient and $9,0(X) in addition for the rental of prop-erts. it hwould appear patently obvious that something morethan alln occasional 5-minute discussion would be requiredto reflect an appropriate interest in a deal of such propor-tions. especiall\ from Peters, who described himself as notha,.ing sufficient funds "to stop a bread truck." Though theamount of insestment money supposedly reuuired was sub-stalitial. V.irsalona never saw a draft of the agreement be-fore it suas presented to him for signature: only discussed itpersonalls w ith Scott on two occasions for more than 5minutes: anld did not retain the services of an attorney butaccepted without question the agreement drawn up on itsfinail form b' the representative of the seller. wxithout everhavIing met him before and without even knowing whetherhe hald an office or telephone.When Varsalona and Peters were presented with theagreement for their signatures. they made no changes. cor-rections. or suggestions. They simply accepted the docu-mnent as prepared bs Scott's attorney and signed it withoutquestion because. as Varsalona stated: "I felt I had nothingto lose." I his statement plus Peters' comment. "I don'tknotm any mrore about the contract than the wall." fullysupport the conclusion that the agreement was not intend-ed for legitimllte use as a means to create an independentbusiness entity expected to thrive in the community andserve its stockholders as a means of income but was. on thecontrart .mereli a vehicle utilized by Varsalona and Petersto keep off the unemployiment rolls and to permit Scott tocontinue in business. as before. without the necessit5, how-exer. of meeting its obligation to negotiate \with the repre-sentative of its employees. Indeed, Scott paid Husband forall legal work done for both J & J and himself. and as hetestified, "our interest ...was to have this work. That'swhy we gave them a honeymoon deal... I didn't wantthem to have an'y undue expenses." S2 Thus. by Scott's ownadmission, the entire purpose of creating J & J was to keepthe composing room work under the control of his compa-ns and, if necessary. to pay all expenses necessary to thefulfillment of that plan.An analysis of the business relationship between Scottand J & J follov ing execution of the agreement and thecreation of the latter fully supports the conclusion that J &J ,xas created not for the purpose of participating in theindustrial corimunits as an independent business entity.but to permit the composing room to continue to serveScott in precisely the same manner as it had before its sale,Ik II) ela.rd to Soti ' des ire to hmit 5 r.Iar l, n s .lld Peter' er penses.t l h h tel llcmc hered thlt ia the tilie of the h.earilg. thei s hSad nol paidthtC rcrini shlchI uI' d'ule "l ; I It is alo Blec,. r lb thai the lease acreementita ed fi r I 1[i ale, c.l iiitr.l, a ni c r c executed this also call, Inte,t IUC1ll11 i t1¢ .el .IICe V*h [[1 i hl il th h e stales .,'rtlHai ,l Bles.ed hN S.coitt601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut without the problem of Scott's having to negotiate withthe Union concerning the wages, hours, and other condi-tions of employment of the individuals employed therein.Thus, Varsalona's and Peters' duties following the sale re-mained the same, and the operation of the composingroom and its general layout remained unchanged. Simi-larly, after the sale, Scott's business relationship to its cus-tomers and the amount of composing work funneledthrough the composing room at the plant to service themremained about the same. Varsalona continued to dealwith Scott's customers just as he always had when operat-ing as foreman for Scott. The suppliers also apparently re-mained the same, since J & J continued to use the samesupplies which had been purchased by Scott for the use ofthe composing room prior to the sale. J & J. following thesale, used Scott's messenger and clericals when needed, aswell as Scott's bookkeeper. Mail facilities continued to re-main centralized, with J & J using Scott's mailing addressand a Scott employee segregating J & J's mail from Scott's.But if the similarity of operation of the composing roomwhen operated by Scott and later by J & J, as reflected bythe above enumerated indicia, indicates a control over J &J by Scott or a disguised continuance of the same business,what can be said of the use by J & J of Scott's legal coun-sel? First, Scott's counsel. Husband, drew up the contractof sale without question by, or consultation with, either ofJ & J's principals, with remuneration paid in full by Scott;then, Scott's counsel, Husband, drew up the certificate ofincorporation, again without consultation with either of J& J's principals, with remuneration paid in full by Scott;and finally, Scott's counsel, Husband, tried the unfair laborpractice case on J & J's behalf without consultation witheither of J & J's principals as to the merits of the case, trialtactics, or possible fees involved. The manner in whichScott and Husband collaborated in gathering subpenaed J& J documents from J & J files to produce at the trial, tothe complete ignorance of Varsalona, indicates most im-pressively what little control J & J has had over its ownaffairs.Although a great deal of testimony was offered to showhow Varsalona and Scott negotiated with regard to theprice to be charged customers for composing room work,the fact remains that Scott made all of the decisions as towhat jobs J & J would be awarded, and since J & J had noother customers but Scott, the latter totally controlled thevery existence of the former and thereby the income ofVarsalona, Peters, and any other employees of J & J. Sinceit was Scott who determined the price of each job per-formed by J & J and the income of Varsalona and Peterswas figured on the basis of that price divided by the num-ber of hours worked by each, it was Scott who determinedthe hourly wage of Varsalona and Peters.To summarize, it is evident that J & J was created byScott in order for it to continue in the composing roombusiness while avoiding the necessity of negotiating withthe Union concerning the wages, hours, and conditions ofemployment of the employees in the unit. The employees.Varsalona and Peters, faced with the alternative of beingowners of J & J or unemployed, opted for the former. Withthe creation of J & J, that entity thereafter existed andoperated solely as Scott's agent, J & J relying totally forany and all of its business on Scott. Though J & J., throughVarsalona. subsequently hired two new employees, its la-bor relation determinations, the number of its employees,and their wages nevertheless continued to be totally depen-dent on the work received from Scott. J & J must thereforebe considered a subordinate instrumentality of Scott, andwhatever supervision there is of J & J's employees is, ineffect, a part of Scott's supervision, and the employees ofJ & J are employees of Scott. Manley Transfer Companye,Incorporated, el al., 164 NLRB 174 (i967), affd. 390 F.2d777 (C.A. 8, 1968).From the evidence discussed above, it is patently clearthat J & J was created by Scott for the sole purpose ofcontinuing its composing room business, J & J functioningas Scott's alter ego, subordinate instrumentality, and/ordisguised continuance to enable Scott to avoid its statutoryobligation to bargain with the Union. Parklane HosieryCo., Inc., 203 NLRB 597 (1973). Scott, by creating J & J.resorted to subterfuge to avoid its bargaining obligationand thereafter did, in fact, refuse to bargain with the Unionin violation of Section 8(a)( 1 ) and (5) of the Act. J & J, byvirtue of its agreement with Scott. willingly became its sub-ordinate instrumentality for the purpose of enabling Scottto avoid its obligation and thereby likewise violated Sec-tion 8(a)( I ) and (5). Parkland Hosiery Co.., Inc., supra.In light of the foregoing findings of fact, and upon theentire record in this case, I make the following:Conclusions of LawI. Scott Printing Corporation and J & J House of Com-position. functioning as the alter ego and subordinate in-strumentality of Scott Printing Corporation, at all timesmaterial herein are and have been employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Jersey City Typographical Union No. 94, Internation-al Typographical Union, AFL--CIO, is now, and has beenat all times material herein, a labor organization within themeaning of Section 2(5) of the Act.3. All composing room employees, including linotypeoperators, floormen, and combination men, employed byScott Printing Corporation at its Jersey City facility butexcluding pressmen, office clerical employees, professionalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4. Jersey City Typographical Union No. 94, Internation-al Typographical Union, AFL-CIO, at all times since Jan-uary 1, 1967, has been the exclusive representative of allemployees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of the Act.5. Since January 25, 1977, Jersey City TypographicalUnion No. 94, International Typographical Union, AFL-(C10, has requested, and is now requesting, Scott to bargaincollectively with it with respect to rates of pay, wages,hours of employment. and other terms and conditions ofemployment. as the exclusive collective-bargaining repre-sentative of all of Scott's employees employed in the unitdescribed above.602 SCOOTr PRINTING CORPORAI ION6. Since January 28. 1977. Scott has declined to contin-ue to recognize and to bargain collectively with Jerses ('itsTypographical Union No. 94. International iTpographicalUnion, AFIL-CIO, as the exclusive collective-bargainingrepresentative of the employees in the unit describedabove. Thereby, Scott and its ailler ego J & J have engaged,and continue to engage. in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.1' i Ri it 1iHaving found that Respondents have violated Section8(a)(5) and (1) of the Act. I will recommend that thes ceaseand desist therefrom and take certain affirmatiNe actiondesigned to effectuate the policies of the Act.Inasmuch as I have found that J & J \was created bsScott as its ailler egIo. subordinate instrumenlalit. s aind adisguised continuance of its composing room operation forthe sole purpose of avoiding its obligation to bargain'n siththe Union as the exclusive bargaining representatie of itscomposing room employees. and further hasing found thatthe purchase of the composing room by Va'rsalon a aIndPeters as J & J was not in pursuance of ans legitimatebusiness objective but merely to assure the continued em-ployment of Varsalona and Peters bs Scott. I will recoim-mend that the Board direct Respondents to rescind thecontract of sale by means of which subterfuge Scott soughtto avoid its obligations under the Act. and to restore therelationship of employer-emplosee between Scott and itscomposing room employees as Well as the bargaining rela-tionship between Scott and the representative of said em-ployees. Recission of the contract and reinstitution (if thestaltus quo ante would in no was seriously inflict an undueburden on Respondents since, as indicated abo e. therehas been little or no change in the business operation ofScott since the sale of its composing room to J & J. Theonly apparent changes evident from the record have beenthe means whereby the composing room employees arepresently compensated for their labors. With the restora-tion of the bargaining relationship between Scott and theUnion, the matter of wages. hours. and other conditions ofemployment will once again become the proper subject ofcollective bargaining between Scott and its employees' rep-resentative. Indeed, rescission of agreements transacted forthe purpose of avoiding the bargaining obligation has notinfrequently been imposed where its direction. as in theinstant case, would involve little business dislocation orundue hardship. Parkhlind HosierL Co., Inc. siupra: .lManltTransfer Conmparn. surra.Upon the foregoing findings of fact, conclusions of lasw.and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I issue the follow -ing recommended:I n e e l [tt nnnni ell t "III I tt F.v f II d 11 Pirtn d td h i SC, 102 4t, .1 theORDE R :A. Respondents Scott Printing Corporation and J & JHouse of Composition. Jersey ('its. New' Jersey. their offi-cers, agents. successors, and assigns, shall:1. ('ease and desist from:ta) Refusing to bargain collectivels, with Jerses ('its TV-pographical t nion No. 94. International TspographicalUnion. AF. (C10. concerning rates of pay, wages. hours ofwork. and other terms and conditions of employment forall employees in the unit which has herein been found toconstitute a unit appropriate for collectise bargaining pur-poses within the meaning of Section 9(hb) of the Act. name-IN:All composing room emploees, including linotpeoperators. floormien and combination men, emplo)sedhs Scott Printing (Corporation at its Jerses ('it. New,Jerses. facilitx but excluding pressmen, office clericalemplosees. professional emplosecs. guards,. and super-visors is defined in the Act(h) Interfering s ith. restraining, or coercing their em-plosees in ans like or related manner with respect to theirexercise of rights gu;arnteed under Section 7 of the Act.2. l'ake the followilng affirmatise action, which is neces-sarx to effectuate the policies of the Act(a) Jointl\ recillnd the sales agreement pursuant towshich Responden t J & J purports to exercise managerialarnd or entrcprerneuriad c ontrol oer the composing room,the emplo)ses of Which have herein been found to be anappiopri.ite unit for collective hbaigaining(h) Joitll. tranisfer effectixe man.Lgerial and entrepre-neurial contlol. with respect to the comllposingl room and itsemplosees. hack to Respondent Scott. provided, howeser.that nothing herein shall be construed to enjoin or prohibitRespondent Scott. its officers, agenits, successors, or as-signs follow ing its resumption of direct control Nwith re-spect to the cormpos>ing rooni., and folloint g a fulfillment ofits statutors obligation to bargain With the ('omplainantUnion herein from thereafter exercising its right to dis-continue. sell, or transfer its ctomposing room. should itdeem such action necessars or desirable for lawful businessreasons.B. Respondent Scott Printing ('orporation. its officers,agents. successors, and assigns shall following its resump-tion of direct maniagerial and entrepreneurial control withrespect to the composing room and its employees bargaincollectivels with ('omplainant ['nion herein. upon request,as the exclusi\e representative of all its employees withinthe abo,,e-described bargaining unit concerning their ratesof pas,, wages, hours of work. and other terms and condi-tions of emplosment. and embods ans agreement reachedwithin a signed contract.('. Respondents Scott Printing Corporation and J & JHouse of ('omposition, their officers, agents, successors.I, nir L i' I" II 1< .,We'lI R..l n I ()rin .1.rinn e In'1, f Ha d rd Ien SC,1(,' /1 1 It 1111 RL ~'11C .'11\1 RCCIJ,1 Illnt rid , I, rupeeCr, r the B cnt,. 5,d onld.innt d t ,I ,I ! ,I603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand assigns, shall, pending the rescission of their sales agree-ment with respect to the composing room:(I) Jointly post, in the composing room, copies of theattached notice marked "Appendix." 22 Copies of the no-tice, on forms provided by the Regional Director for Re-_2 In the event that this Order is enfolced bh a .udgnienl 1f a 1 illledStates Court of Appeals. the words in the notice reading "Postced hb Orderof the National L.abor Relations board" shall read "Posted 'ursuant Ioi aJudgment of the I nited Staes ( Court of Appeal, I lforcivnt ain ()rdel .of IhcNational I.;hor Relations Board.-gion 22, shall be posted immediately upon their receipt.after being duly signed by Respondent's representatives.Once posted, they shall remain posted for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsuch notices are not altered, defaced, or covered by anyother material.(2) File with the Regional Director for Region 22, within20 days from the date of this Order, written statementssetting forth the manner and form in which they have com-plied herewith.604